MEMORANDUM**
Chok Chai Chow appeals the 18-month sentence imposed upon the district court’s revocation of his supervised release term. We dismiss for lack of jurisdiction.
We enforce Chow’s appeal waiver and dismiss the appeal because Chow’s 18-*227month sentence is below the 24-month maximum sentence agreed upon by the parties, and because Chow does not contend that his waiver was unknowing or involuntary. United States v. Nunez, 223 F.3d 956, 958-59 (9th Cir.2000) (dismissing an appeal because a defendant signed an unambiguous waiver of appeal, and because he waived the issue of whether it was knowing or voluntary by failing to raise the issue on appeal).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.